 



Exhibit 10.1
THE WASHINGTON POST COMPANY
INCENTIVE COMPENSATION PLAN
As amended and restated May 11, 2006

 



--------------------------------------------------------------------------------



 



Table of Contents

              1.  
Purposes
    1      
 
        2.  
Administration of the Plan
    1      
 
        3.  
Participation
    1      
 
        4.  
Duration of Plan
    2      
 
        5.  
Annual Incentive Provision
    2      
 
        6.  
Determination of Annual Awards
    3      
 
        7.  
Method Payment of Annual Awards and Time of Payment
    4      
 
        8.  
Long-Term Incentive Award Cycles; Awards
    4      
 
        9.  
Restricted Stock
    5      
 
        10.  
Performance Units
    8      
 
        11.  
Expenses
    10      
 
        12.  
Adjustments in Class B Common Stock
    10      
 
        13.  
Amendment
    10  

i



--------------------------------------------------------------------------------



 



THE WASHINGTON POST COMPANY
INCENTIVE COMPENSATION PLAN
As Amended and Restated
through May 11, 2006
1. Purposes
     The purposes of this Incentive Compensation Plan (hereinafter called the
Plan) of The Washington Post Company, a Delaware corporation (hereinafter called
the Company), are (a) to provide greater incentives to key employees to increase
the profitability of the Company and its subsidiaries and (b) to strengthen the
ability of the Company and its subsidiaries to attract, motivate and retain
persons of merit and competence upon which, in large measure, continued growth
and profitability depend.
2. Administration of the Plan
     The Plan shall be administered by the Compensation Committee of the Board
of Directors of the Company (hereinafter called the Committee) as constituted
from time to time by the Board of Directors. No member of the Committee shall be
eligible to participate in the Plan. The Committee shall have full power and
authority to make all decisions and determinations with respect to the Plan,
including without limitation the power and authority to interpret and administer
the Plan, adopt rules and regulations and establish terms and conditions, not
inconsistent with the provisions of the Plan, for the administration of its
business and the implementation of the Plan.
3. Participation
     (a) Participation in the Plan shall be extended to senior executives, key
managers and key personnel of the Company and its subsidiaries who, in the
opinion of the Committee, are mainly responsible for the management of the
operations of the Company and its subsidiaries or who are otherwise in a
position to make substantial contributions to the management, growth and/or
success of the business of the Company.
     (b) Directors, as such, shall not participate in the Plan, but the fact
that an employee is also a Director of the Company or a subsidiary shall not
prevent his or her participation.
     (c) As used in the Plan, the term “Company” shall mean The Washington Post
Company and any subsidiary thereof.

1



--------------------------------------------------------------------------------



 



     (d) The Plan shall not be deemed to preclude the making of any award
pursuant to any other compensation, incentive, bonus or stock option plan which
may be in effect from time to time.
4. Duration of Plan
     The Plan shall remain in effect until terminated by the Board of Directors;
provided, however, that the termination of the Plan shall not affect the
delivery or payment of any award made prior to the termination of the Plan.
5. Annual Incentive Provision
     (a) For each fiscal year and except as set forth in paragraph 5(f) below,
the Committee may make annual incentive awards in an aggregate amount not to
exceed the Maximum Incentive Credit (as hereinafter defined) for such year. All
annual incentive awards granted under the Plan are hereinafter collectively
referred to as “Annual Awards”.
     (b) The term “Maximum Incentive Credit”, as used herein, shall mean for any
year an amount determined as follows: (i) there shall first be calculated an
amount equal to twelve (12) percent of Stockholders’ Equity (hereinafter called
the “Basic Return on Equity”); (ii) there shall then be deducted from
Consolidated Profit Before Income Taxes an amount equal to the Basic Return on
Equity, the excess (if any) being hereinafter called “Incentive Profit”;
(iii) the Maximum Incentive Credit shall be ten (10) percent of Incentive
Profit. The term “Consolidated Profit Before Income Taxes”, as used herein,
shall mean for any year the sum of (i) the profit before income taxes (exclusive
of special credits and charges and extraordinary items) included in the
Consolidated Statement of Income of the Company for such year and (ii) the
amount of incentive compensation provided for in computing such profit before
income taxes. The term “Shareholders’ Equity”, as used herein, shall mean for
any year the amount reported as stockholders’ equity (or the comparable item,
however designated) at the end of the preceding year as included in the
Consolidated Balance Sheet of the Company for the preceding year, with
appropriate pro rata adjustments, as approved by the Committee, for any change
during the year arising from any increase or decrease in outstanding capital
stock.
     (c) During the last month of each fiscal year, the Vice President-Finance
of the Company shall advise the Committee of the estimated Maximum Incentive
Credit for such fiscal year and the Committee shall determine the employees who
are to receive awards for such fiscal year and the amount of each such award.
     (d) As soon as practicable after the close of each fiscal year, the
Company’s independent public accountants shall calculate and certify to the
Committee the Maximum Incentive Credit for such fiscal year.
     (e) The amount determined and reported by the Company’s independent
auditors as the Maximum Incentive Credit for any fiscal year shall be final,
conclusive and

2



--------------------------------------------------------------------------------



 



binding upon all parties, including the Company, its stockholders and employees,
notwithstanding any subsequent special item or surplus charge or credit that may
be considered applicable in whole or in part to such fiscal year; provided that
if the amount actually awarded for any fiscal year should later be determined by
a court of competent jurisdiction to have exceeded the Maximum Incentive Credit
for such fiscal year, the Maximum Incentive Credit for the fiscal year next
succeeding such determination shall be reduced by the amount of such excess. Any
such excess shall thus be corrected exclusively by adjustments of the amounts
subsequently available for awards and not by recourse to the Company, the Board
of Directors, the Committee, any participant or any other person.
     (f) Notwithstanding the foregoing, prior to the commencement of each fiscal
year the Committee may, in the case of certain individuals who have made or have
the potential to make extraordinary contributions to the growth and
profitability of the Company, grant special annual incentive awards for such
coming fiscal year (“Special Annual Incentive Awards”), the payout value of
which will be based entirely on goals established in writing by the Committee at
the time of grant relating to one or more of the following factors: operating
income, cash flow, earnings per share, return on assets, return on equity,
operating margins, economic value added (EVA), cash flow margins, shareholder
return, cost control and/or other quantitative revenue, growth or profitability
measurements, which may be in respect of the Company as a whole, or of any
business unit thereof. The payout value of any Special Annual Incentive Awards
granted with respect to a fiscal year shall not be included in calculating the
limit on the aggregate amount of Annual Awards otherwise payable for such fiscal
year provided for in paragraph 5(a) above.
6. Determination of Annual Awards
     The Committee shall, consistent with all applicable provisions of the Plan,
determine the participants to receive Annual Awards for each fiscal year, the
amount and the form of each such award, and the other terms and conditions
applicable thereto. The aggregate value of the Annual Awards (including the
payout value of any Special Annual Incentive Award) payable to any participant
with respect to any fiscal year shall not exceed in value the greater of 200% of
a participant’s base earnings in the fiscal year to which such awards apply or
$10 million or, in the case of a participant who is the president or chief
executive officer of one of the Company’s business units (not including the
President or Chief Executive Officer of the Company), 1% of such business unit’s
revenue for the fiscal year with respect of which the award is to be paid.
     In determining the terms and conditions of the Annual Award, the Committee
shall, in the case of each participant who is an “executive officer” of the
Company (for purposes of Item 402 of Regulation S-K under the Securities
Exchange Act of 1934), establish in writing, not later than 90 days after the
commencement of the fiscal year, performance goals relating to one or more of
the following: operating income, cash flow, earnings per share, return on
assets, return on equity, operating margins, economic value added (EVA), cash
flow margins, shareholder return, cost control and/ revenue growth measurements,
which may be in respect of the Company, as a whole, or any

3



--------------------------------------------------------------------------------



 



business unit thereof, which will have to be achieved if such executive officer
is to receive payment for an Annual Award.
7. Method Payment of Annual Awards and Time of Payment
     (a) All Annual Awards shall be made in cash.
     (b) All Annual Awards shall be paid in a lump sum as promptly as
practicable in the calendar year that begins closest to the last day of the
fiscal year to which the award relates, except as otherwise provided herein
below.
     (c) The Committee may, in its sole discretion, establish terms and
conditions under which a participant may elect to defer the payment of an award
in whole or in part pursuant to the terms of The Washington Post Company
Deferred Compensation Plan (the “Deferred Compensation Plan”).
8. Long-Term Incentive Award Cycles; Awards
     (a) During the term of the Plan, the Committee shall from time to time
establish Award Cycles, each of which shall commence on a date specified by the
Committee and shall terminate no earlier than the third anniversary date of the
commencement of such Award Cycle or such other anniversary date as specified by
the Committee; provided, however, an Award Cycle shall (i) commence on the first
day of a fiscal year of the Company, (ii) consist of not less than three nor
more than four fiscal years of the Company, and (iii) at least two such fiscal
years shall elapse between the beginning of consecutive Award Cycles.
     (b) For each Award Cycle, the Committee shall

  (i)   designate, subject to paragraph 10(a), the participants who are to
receive awards of Performance Units for such Award Cycle and the number of
Performance Units awarded to each such participant, and     (ii)   establish,
subject to paragraph 10(b), the method for determining at the end of such Award
Cycle the value of a Performance Unit awarded at the beginning of such Award
Cycle.

     (c) In addition, from time to time the Committee may deem it desirable to
grant long-term incentive awards not based on an Award Cycle established under
paragraph 8(a) and the Committee shall have the discretion to (A) designate the
participants who are to receive such awards and (B) establish such terms and
conditions applicable to such long-term incentive awards (“Special Long Term
Incentive Award”).

4



--------------------------------------------------------------------------------



 



9. Restricted Stock
     (a) During the term of the Plan, the Committee shall from time to time
designate the participants who are to receive awards of restricted shares of the
Class B Common Stock of the Company (such restricted shares being hereinafter
called Restricted Stock), the number of shares of Restricted Stock awarded to
each such participant, and the date on which full ownership of such shares of
Restricted Stock will vest in such participant (such being hereinafter called
the Vesting Date). In no case may the Vesting Date designated by the Committee
be less than one year nor more than six years from the date of the award of
Restricted Stock to which it relates. If the Committee so determines, a single
award of Restricted Stock can provide for more than one Vesting Date with a
portion of the full award to vest on each specified Vesting Date. To each
participant designated to receive an award of Restricted Stock, there shall be
(1) issued (subject to subparagraph (b) below) a stock certificate, registered
in the name of such participant, or (2) a book entry made in the name of such
participant, in each case representing such number of shares of Restricted Stock
awarded to such participant; provided, however, that at any time, not more than
10,000 share of Restricted Stock may be awarded to any participant under all
outstanding awards of Restricted Stock.
     (b) Within 30 days after the effective date of a Restricted Stock award,
each recipient of such an award shall deliver to the Company (i) an executed
copy of a Restricted Stock Agreement containing the terms and provisions set
forth in subparagraph (c) below and (ii) a stock power executed in blank. Upon
receipt of such agreement and stock power executed by the participant, the
Company shall cause the stock certificate referred to in subparagraph (a) above
to be issued in the name of the participant and delivered to the Secretary of
the Company in custody for such participant or the book entry referred to in
subparagraph (a) above to be made in the name of the participant on the books of
the Company. The failure of a participant to return such agreement and stock
power within such 30-day period without cause shall result in cancellation of
the Restricted Stock Award to such participant, and no stock certificate
therefor shall be issued in the participant’s name or book entry be made in the
participant’s name.
     (c) Each Restricted Stock Agreement accompanying an award of Restricted
Stock shall contain the following provisions, as applicable, together with such
other provisions as the Committee shall determine:

  (i)   Except as hereinafter provided, none of the shares of Restricted Stock
subject thereto may be sold, transferred, assigned, pledged or otherwise
disposed of before the Vesting Date(s) established in the applicable Restricted
Stock Agreement.     (ii)   Except as provided below, if the participant is
continuously employed by the Company until the occurrence of an applicable
Vesting Date, the restriction set forth in

5



--------------------------------------------------------------------------------



 



      subparagraph (c)(i) above shall terminate on such Vesting Date as to all
the shares of Restricted Stock associated with that Vesting Date. In the event
that the participant takes one or more unpaid leave(s) of absence where the
leave is greater than 90 days in duration at any time before an award of
Restricted Stock has vested, the Vesting Date or Dates for such grant shall be
extended by a period equal to the aggregate number of days that the participant
was out on such leave(s) of absence (the “Extended Vesting Date(s)”) and the
restrictions set forth in subparagraph (c)(i) above shall then terminate on such
Extended Vesting Date or Dates.         Notwithstanding any of the foregoing, in
the case of a participant who is an “executive officer” of the Company at the
time of the award, the Committee shall, prior to the effective date of
Restricted Stock Award, establish in writing a formula based on one or more of
the following: cash flow, operating income, earnings per share, economic value
added (EVA), return on assets, total return on equity of the Company, operating
margins, cash flow margins, shareholder return, cost control and/or quantitative
revenue, growth or profitability measurements over the period of time it takes
for the Restricted Stock Award to vest fully, which will have to be achieved if
the restriction set forth in subparagraph (c)(i) above is to terminate as
provided in this subparagraph (c)(ii).     (iii)   If the participant’s
employment by the Company terminates for any reason (whether voluntary or
involuntary and including death or disability) before the Vesting Date or
Extended Vesting Date, as the case may be, the ownership of all shares of
Restricted Stock shall revert to the Company, unless termination occurs two or
more years from the effective date of the award and the Committee, in its sole
discretion, approves the vesting of a percentage of the number of shares of
Restricted Stock originally awarded (rounded to the nearest whole share), if
any, provided, however, that the percentage determined by the Committee may not
exceed the percentage calculated by dividing (i) the number of full months
elapsed from the effective date of the award to the date of such termination
(less the period of full months that a participant was on one or more unpaid
leaves of absence where the leave is greater than 90

6



--------------------------------------------------------------------------------



 



      days during such period by (ii) the number of full months from such
effective date to the Vesting Date for such award (such percentage being
hereinafter called the Pro-Rated Percentage).     (iv)   Promptly after the
restriction set forth in subparagraph (c)(i) above shall terminate as to any
shares of Restricted Stock, the participant to whom such shares were awarded (or
the participant’s estate, as the case may be) shall pay to the Company the
amount of all Federal, state and local withholding taxes payable on the
compensation represented by such shares, and upon receipt of such payment the
Company shall deliver to the participant a stock certificate or certificates for
such shares. Alternatively, pursuant to rules established by the Compensation
Committee, a participant may elect to receive all or a portion of the
participant’s award in the form of cash in lieu of shares, based on the fair
market value (the mean between the high and low price per share on the New York
Stock Exchange) of such shares on the date the restrictions set forth in
subparagraph (c)(i) above shall terminate; and the Company will deduct the
amount of all withholding taxes payable on the compensation represented by such
shares from the cash value of the shares to be paid to the participant.     (v)
  As long as shares of Restricted Stock remain registered in the name of a
participant, such participant shall be entitled to all the attributes of
ownership of such shares (subject to the restriction on transfer referred to
above), including the right to vote such shares and to receive all dividends
declared and paid on such shares.

     (d) All shares of Common Stock issued to recipients of Restricted Stock
awards shall be issued from previously issued and outstanding shares held in the
Treasury of the Company.
     (e) The total number of shares of Common Stock that may be awarded as
Restricted Stock under the Plan shall not exceed 425,000 shares; provided,
however, that effective November 1, 1991, shares which revert to the Company in
accordance with paragraph 9(c)(iii) shall be deemed to have been awarded as
Restricted Stock for purposes of determining the number of shares of Restricted
Stock remaining available to be awarded hereunder.

7



--------------------------------------------------------------------------------



 



10. Performance Units and Special Long-Term Incentive Awards
     (a) During the term of the Plan, the Committee shall from time to time
designate the participants who are to receive awards of Performance Units and
Special Long-Term Incentive Awards, the number of Performance Units or other
terms and conditions as may be applicable, and the date on which the participant
shall be entitled to payment under a Special Long-Term Incentive Award (such
being hereinafter called the “Incentive Vesting Date”). In no case may the
Incentive Vesting Date designated by the Committee be less than one year nor
more than six years from the date of the award of the Special Long-Term
Incentive Award to which it relates. If the Committee so determines, a single
award of a Special Long-Term Incentive Award can provide for more than one
Vesting Date with a portion of the full award to vest on each specified Vesting
Date. To each participant designated to receive an award of Performance Units
there shall be issued a Performance Unit Certificate representing such number of
Performance Units with a nominal value of $100 each as the Committee shall
determine; provided, however, that the total nominal value of Performance Units
awarded to a participant for any Award Cycle shall not exceed 300% of such
participant’s base salary at the date of such award.
     (b) No later than 90 days after the beginning of each Award Cycle or the
beginning of the applicable vesting period of a Special Long-Term Incentive
Award, the Committee shall establish in writing a method for determining the
earned value of (A) a Performance Unit at the end of such Award Cycle
(hereinafter called the Payout Value) or (B) the Special Long-Term Incentive
Award, in either case based on performance goals over the period of the Award
Cycle or the vesting period in the case of a Special Long-Term Incentive Award
related to one or more of the following: operating income, cash flow,
shareholder return, earnings per share, return on assets, return on equity,
operating margins, cost control, customer satisfaction, cash flow margins,
economic value added (EVA) and/or other quantitative revenue, growth or
profitability measurements, which may be in respect of the Company, as a whole,
or any business unit thereof; provided, however, that such method shall provide
that (i) no Payout Value may exceed $200 and the payment of an award of
Performance Units to any participant at the end of an Award Cycle shall be the
lesser of $5 million or the amount determined by multiplying the Payout Value
times the number of Performance Units granted to such participant, (ii) the
payment of a Special Long-Term Incentive Award to any participant at the end of
the vesting period for such award shall not exceed $5 million and (iii) the
aggregate value of the Performance Units and any Special Long-Term Incentive
Award payable to any participant with respect to any fiscal year shall not
exceed $10 million. Notwithstanding the foregoing, in the case of a participant
who is the president or chief executive officer of one of the Company’s business
units (not including the President or Chief Executive Officer of the Company),
the aggregate value of the Performance Units and any Special Long-Term Incentive
Award payable to such participant with respect to any fiscal year shall not
exceed in value 1% of such business unit’s revenue for the for the fiscal year
with respect of which the award is to be paid.
     (c) If a participant’s employment by the Company terminates for any reason
(whether voluntary or involuntary and including death or disability) before the
end of an

8



--------------------------------------------------------------------------------



 



Award Cycle for which the participant was granted Performance Units or before
Incentive Vesting Date, the participant shall be entitled to such percentage of
the Payout Value of said Performance Units or the payment due under said Special
Long-Term Incentive Award, if any, as shall be determined after the end of such
Award Cycle or the Incentive Vesting Date, in accordance with the following
provisions:

  (i)   if termination occurs two or more years after the effective date of the
award, such percentage, if any (but not greater than the Pro-Rated Percentage),
as the Committee may, in its sole discretion, determine; and     (ii)   if
termination occurs within two years from the effective date of the award, no
percentage of the Payout Value or payment under a Special Long-Term Incentive
Award shall be paid.

     (d) As promptly as practicable after (i) the end of each Award Cycle and in
the calendar year that begins closest to the last day of the Award Cycle or
(ii) the Incentive Vesting Date, but no later than 75 days after the end of the
calendar year of the Incentive Vesting Date, the Payout Value of a Performance
Unit awarded at the beginning of such Award Cycle or the payment due under the
Special Long-Term Incentive Award, as the case may be, shall be calculated and
paid (unless otherwise deferred as provided herein) in cash to the recipients
awarded such awards after deduction of all Federal, state and local withholding
taxes payable on the compensation represented thereby. In addition, the
Committee may, in its sole discretion, establish terms and conditions under
which a participant may elect to defer the payment of the Payout Value of a
Performance Unit or the payment of the Special Long-Term Incentive Award in
whole or in part pursuant to the terms of the Deferred Compensation Plan.
     (e) For purposes of paragraphs 10(c) and 10(d), and notwithstanding any
contrary terms thereof , in the event a participant takes one or more unpaid
leave(s) of absence where the leave is greater than ninety (90) days in duration
at any time during an Award Cycle or during the vesting period of a Special
Long-Term Incentive Award, the payment of the Payout Value of the Performance
Units or Special Long-Term Incentive Award payable to that participant shall be
determined as if the duration of the Award Cycle or applicable the vesting
period were extended by a period equal to the number of days that the
participant was out on such leave(s) of absence and by not giving the
participant credit for the period of employment during the Award Cycle or
vesting period when the participant was on such leave of absence. Thus, for
example, if a participant was away from work on a leave of absence for one year
during a four-year Award Cycle, the percentage of the Payout Value of the
Performance Units payable to that participant would be 100% only if the
participant had at least one year of active employment after the end of the
Award Cycle, and if such additional period of active employment was not
completed, the Committee, in its exercise of discretion to determine a Pro-Rated
Percentage under paragraph 10(c)(i), would make that determination in a manner
consistent with paragraph 9(c)(iii)(A). In any such case, the Payout Value of
the Performance Units or the payment of the Special Long-Term Incentive Award
payable to the participant shall be paid as soon

9



--------------------------------------------------------------------------------



 



as practicable after the participant becomes entitled to payment by completing
the additional period of active employment or by reason of the Committee’s
exercise of discretion under paragraph 10(c)(i), but no later than seventy-five
(75) days after the end of the calendar year in which the participant attains
such vested payment right.
     (f) At the end of each Award Cycle, the Committee may, in its sole
discretion, award to those senior executives of the Company and its subsidiaries
who are not “executive officers” of the Company and whose performance during
such Award Cycle the Committee believes merits special recognition cash bonuses
in an aggregate amount not to exceed 10% of the aggregate Payout Value of all
Performance Units that become vested and payable with respect to such Award
Cycle.
11. Expenses
     The expenses of administering this Plan shall be borne by the Company.
12. Adjustments in Class B Common Stock
     In the event of any change or changes in the outstanding shares of Common
Stock by reason of any stock dividend, split-up, recapitalization, combination
or exchange of shares, merger, consolidation, separation, reorganization,
liquidation or the like, the class and aggregate number of shares that may be
awarded as Restricted Stock under the Plan after any such change shall be
appropriately adjusted by the Committee, whose determination shall be
conclusive.
13. Amendment
     The Board of Directors of the Company shall have complete power and
authority to amend, suspend or discontinue this Plan; provided, however, that
the Board of Directors shall not, without the approval of the holders of a
majority of the voting stock of the Company entitled to vote thereon,
(A) increase either (i) the maximum number of shares of Restricted Stock that
may be awarded under the Plan, (ii) the maximum number of shares of Restricted
Stock or Performance Units that may be awarded to a participant, (iii) the
maximum Payout Value of a Performance Unit or a Special Long-Term Incentive
Award, or (iv) the percentage ceiling on the aggregate amount of bonuses which
may be awarded pursuant to paragraph 10(f) or (B) make any amendment which would
permit the incentive provision of any year provided in paragraph 5 hereof to
exceed the limitations set forth in said paragraph.

10



--------------------------------------------------------------------------------



 



The Washington Post Company
Compensation Committee
January 18, 2007
Approval of Amendment of The Washington Post Company Incentive Compensation Plan
     RESOLVED the definition of “Maximum Incentive Credit” contained in
paragraph 5(b) of The Washington Post Company Incentive Compensation Plan, as
amended and restated through May 11, 2006, be, and hereby is, amended in its
entirety to read as follows:
     “(b) The term ‘Maximum Incentive Credit’, as used herein, shall mean for
any year an amount determined as follows: (i) there shall first be calculated an
amount equal to twelve (12) percent of Stockholders’ Equity (hereinafter called
the ‘Basic Return on Equity’); (ii) there shall then be deducted from
Consolidated Profit Before Income Taxes an amount equal to the Basic Return on
Equity, the excess (if any) being hereinafter called ‘Incentive Profit’;
(iii) the Maximum Incentive Credit shall be ten (10) percent of Incentive
Profit. The term ‘Consolidated Profit Before Income Taxes’, as used herein,
shall mean for any year the sum of (i) the profit before income taxes (exclusive
of special credits and charges and extraordinary items) included in the
Consolidated Statement of Income of the Company for such year and (ii) the
amount of incentive compensation provided for in computing such profit before
income taxes. The term ‘Shareholders’ Equity’, as used herein, shall mean for
any year the amount reported as stockholders’ equity (or the comparable item,
however designated) at the end of the preceding year as included in the
Consolidated Balance Sheet of the Company for the preceding year, with
appropriate pro rata adjustments, as approved by the Committee, for any change
during the year arising from any increase or decrease in outstanding capital
stock, less (effective January 1, 2007) the increase in shareholders’ equity
arising from the Company’s recognition of the full over-funded status of its
defined benefit pension plan in connection with a change in accounting (as
required by Statement of Financial Accounting Standards No. 158, ‘Employers’
Accounting for Defined Benefit Pension and Other Postretirement Plans.’)”

11